In this cause Mr. Chief Justice TERRELL, Mr. Justice WHITFIELD and Mr. Justice BUFORD are of opinion that the order appealed from should be affirmed while Mr. Justice ELLIS and Mr. Justice STRUM and Mr. Justice BROWN are of the opinion that the said order should be reversed. When it appears that the members of the Court are permanently and evenly divided in opinion as to whether an order should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the order should be affirmed. Therefore it is considered, ordered and adjudged by the *Page 1697 
Court under the authority of State ex rel. Hampton v. McClung,47 Fla. 224, 34 So. R. 51, that the order of the circuit court in this cause be and the same is hereby affirmed.
TERRELL, C. J. and WHITFIELD, ELLIS, STRUM, BROWN and BUFORD, J. J., concur.